Citation Nr: 0006814	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Board of Veterans' Appeals


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has submitted evidence of a current medical 
diagnosis of PTSD, reported in-service stressors alleged to 
have caused the PTSD, and there is medical evidence which 
generally relates the current diagnosis of PTSD to in-service 
events.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant underwent VA PTSD examinations in July 1997 and 
November 1997.  The examiners found that the appellant did 
not then meet the diagnostic criteria for PTSD.  However, 
there are medical records in the claims folder that post-date 
the VA examinations that do indicate a diagnosis of PTSD, 
specifically the VA outpatient records dated from November 
1997 to February 1999.  The appellant has indicated that 
while in service, he was exposed to enemy fire, subjected to 
mortar attacks, saw pictures of combat and injured persons, 
and he related one specific instance where he exposed his 
position by firing a flare while on guard duty.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted at least some 
evidence of a current medical diagnosis of PTSD, reported in-
service stressors alleged to have caused the PTSD, and the 
PTSD is at least generally linked to service by the medical 
reports.  See, Gaines v West, 11 Vet. App. 353 (1998) (claim 
for PTSD is well grounded where the claimant submits (1) 
medical evidence of a current disability; (2) lay evidence 
(presumed to be credible) of an in-service stressor, which in 
a PTSD case is the equivalent of in-service incurrance or 
aggravation; and, (3) medical evidence which generally links 
the reported in-service stressor(s) to a medical diagnosis of 
PTSD).

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  The VA 
examiner's determination that the appellant has PTSD based 
upon the in-service stressors that the appellant has 
described is sufficient to establish a well-grounded claim 
for service connection for PTSD.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997) (citing Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir 1996) (table)); 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


ORDER

The appellant's claim of service connection for PTSD is well 
grounded, and to this extent the appeal is granted.


REMAND

Because the appellant has submitted a well grounded claim of 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).

As previously indicated, the appellant underwent VA PTSD 
examinations in July 1997 and November 1997.  Both of these 
examinations found that the criteria for PTSD were not met, 
however, there are VA outpatient records dated after these 
examinations that do include a diagnosis of PTSD.  In light 
of the more than 2 years that have passed since the most 
recent VA examination and in light of the post-examination 
medical records, the Board finds that the duty to assist 
requires that this case be remanded to the RO for an 
additional PTSD examination to resolve the issue of whether 
or not the appellant can be diagnosed with PTSD.

Additionally, the appellant's stressors should be submitted 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for an attempt to verify the reported 
stressors.  The appellant should be offered the opportunity 
to submit any corroborating evidence with respect to his in-
service stressors.

Also, the Board notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The new version of the 
regulation is effective from March 7, 1997, see 64 Fed. Reg. 
32807 (June 18, 1999), and hence, as this claim is still 
pending on appeal, the revised version must be considered.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of the U. S. Court of Appeals for Veterans Claims 
(the Court) generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

Finally, the Board notes that recent precedent holdings of 
the Court provide new guidance for the adjudication of claims 
for service connection for PTSD.  See e.g. Suozzi v. Brown, 
10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 
(1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  Although 
many of the details of the appellant's alleged stressor 
experiences are not verified, it should be noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
provide him the opportunity to identify 
all sources of treatment received for 
PTSD since service, and to either submit 
such records himself or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  

2.  The RO should also request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
appellant should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the appellant reasonable 
time to respond, and inform him that 
failure to respond may result in adverse 
action.

3.  Regardless of the appellant's 
response, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, the service 
personnel records, and all associated 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia, 
22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  USASCRUR should 
be requested to provide any information 
which might corroborate the appellant's 
alleged stressors.

4.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  This examination, if feasible, 
should be conducted by a psychiatrist who 
has not previously examined, evaluated, 
or treated this appellant.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria in required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
the evidence of record.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
tests reports should thereafter be 
associated with the claims folder.

5.  After the development requested is 
completed , the RO should readjudicate 
the claim of service connection for PTSD 
on the merits, with consideration given 
to all of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1999), as amended, should be considered 
to the extent applicable.  The RO should 
also carefully consider the benefit of 
the doubt rule within the analytical 
framework provided by the Court in 
Suozzi, Cohen, and Moreau, cited above.  
If the benefits remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) which provides citation 
to and discussion of the relevant law and 
regulations and they should be provided a 
reasonable period of time in which to 
respond to the SSOC.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




